Case 3:17-cv-00108-GPC-MDD Document 1156 Filed 04/15/19 PageID.123266 Page 1 of 11




   1   Juanita R. Brooks, SBN 75934, brooks@fr.com
       Seth M. Sproul, SBN 217711, sproul@fr.com
   2   Fish & Richardson P.C.
       12390 El Camino Real
   3   San Diego, CA 92130
   4   Phone: 858-678-5070 / Fax: 858-678-5099
   5   Ruffin B. Cordell, DC Bar No. 445801, pro hac vice, cordell@fr.com
       Lauren A. Degnan, DC Bar No. 452421, pro hac vice, degnan@fr.com
   6   Fish & Richardson P.C.
   7
       1000 Maine Avenue, S.W., Suite 1000
       Washington, D.C. 20024
   8   Phone: 202-783-5070 / Fax: 202-783-2331
   9   William A. Isaacson, DC Bar No. 414788, pro hac vice, wisaacson@bsfllp.com
       Karen L. Dunn, DC Bar No. 1002520, pro hac vice, kdunn@bsfllp.com
  10   Boies, Schiller & Flexner LLP
  11   1401 New York Avenue, N.W.
       Washington, DC 20005
  12   Phone: 202-237-2727 / Fax: 202-237-6131
  13   Attorneys for Plaintiff and Counterclaim-Defendant Apple Inc.
  14
       (Counsel for the CMs and additional counsel listed below signature line)
  15

  16                         UNITED STATES DISTRICT COURT
  17
                          SOUTHERN DISTRICT OF CALIFORNIA
  18
       IN RE:                            Case No. 3:17-CV-00108-GPC-MDD
  19
       QUALCOMM LITIGATION,              [Consolidated Case 3:17-CV-01010-GPC-MDD]
  20

  21                                     APPLE INC. AND THE CONTRACT
                                         MANUFACTURERS’ MOTION TO FILE
  22                                     UNDER SEAL CERTAIN DOCUMENTS
  23                                     IDENTIFIED FOR OPENING STATEMENTS
                                         AND WITNESS EXAMINATIONS
  24

  25                                     Judge: Hon. Gonzalo P. Curiel
                                         Dept: 2D
  26

  27

  28

                                                      Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1156 Filed 04/15/19 PageID.123267 Page 2 of 11




   1   I.    INTRODUCTION
   2         Apple Inc. (“Apple”), and Compal Electronics, Inc., Hon Hai Precision
   3   Industry Co., Ltd., FIH Mobile Ltd., Pegatron Corporation, and Wistron Corporation
   4   (collectively, the “Contract Manufacturers” or “CMs”) move to for an order from
   5   the Court to seal from the public record certain exhibits identified by Qualcomm tha
   6   it intends to use (1) during opening statements, or (2) during the examination of
   7   Apple’s Tony Blevins.
   8         The specific evidence that Apple and the CMs seek to seal—identified by
   9   exhibit number on Table A, attached to this motion—is the type of confidential
 10    business information that if publicly disclosed would harm Apple and/or the CMs,
 11    including by putting them at a competitive disadvantage. The identified portions of
 12    exhibits are precisely the type of information that the Ninth Circuit has identified as
 13    appropriate to seal. See e.g., Apple v. Samsung, 727 F.3d 1214, 1221-22 (Fed. Cir.
 14    2013) (“[T]rade secret[s] may consist of any formula, pattern, device or compilation
 15    of information which is used in one’s business and which gives him an opportunity
 16    to obtain an advantage over competitors who do not know or use [].”).
 17          Apple and the CMs’ sealing requests are narrowly tailored to the
 18    confidentiality needs of the parties. With three exceptions, they seek to seal only
 19    limited portions and specific terms in documents, as identified below. As to the the
 20    three documents that Apple and the CMs seek to seal in their entirety, those contain
 21    almost exclusively Apple highly confidential internal financial that is the type of
 22    information courts typically seal. Thus, as shown below, compelling reasons
 23    support sealing the exhibits identified in Table A.1
 24    II.   LEGAL STANDARD
 25          Apple and the CM’s incorporate by reference as if fully set forth herein the
 26
       1
 27     The exhibits identified in Table A are being lodged with the Court via email, per
       prior discussion with the Court regarding submitting exhibits for sealing
 28    considerations. The exhibits lodges with the Court identify the specific information
       Apple and the CMs seek to seal.
                                               1       Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1156 Filed 04/15/19 PageID.123268 Page 3 of 11




   1   legal standard for sealing information from their April 1, 2019 Motion to Seal “Will
   2   Call” Evidence, D.I. 1121-1 (at 2). As appropriate, Apple and the CMs may provide
   3   additional citations in support of sealing a particular exhibit or portion of an exhibit.
   4   III.   ARGUMENT
   5          A.    Compelling Reasons Support Sealing Apple and the CMs’
                    Confidential Information Identified for Opening Statements
   6
   7          Apple and the CMs move to seal a limited number of documents identified by
   8   Qualcomm for possible use during its opening statements on April 16, 2019. First,
   9   Apple seeks to seal confidential, internal financial summaries that were produced in
 10    this litigation. DTX02011, DTX02030, and DTX02031 are internal financial
 11    records that Apple does not make public and which Apple keeps limited to a small
 12    number of internal employees. As noted in the Federal Circuit’s Apple decision,
 13    Apple stamps this information as “HIGHLY CONFIDENTIAL” and “restricts its
 14    nonpublic financial information to a small list of individuals who have been
 15    approved” to review them. Apple, 727 F. 3d at 1223. This is Apple’s general
 16    practice. As the court in Apple also noted, Apple could suffer competitive harm if
 17    these internal financial are made public. Id. at 1225. Like in Apple, here too, if
 18    Apple’s suppliers have access to their confidential financial information contained
 19    in DTX02011, DTX02030, and DTX02031, “it could give the suppliers an
 20    advantage in contract negotiations, which they could use to extract price increases
 21    for components.” Id. This would put Apple at a competitive disadvantage
 22    compared to its current position.
 23           Similarly, DTX09324 is an internal licensing analysis document that reflects
 24    Apple’s privileged and confidential analysis of certain licensing negotiations with
 25    Qualcomm. This document contains, among other things, specific financial
 26    negotiations and strategy positions, that if publicly known would cause Apple to
 27    suffer competitive harm not only as to Qualcomm, but as to other parties. First, this
 28    document is marked “PRIVILEGED & CONFIDENTIAL.” Second, Apple has
                                                 2       Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1156 Filed 04/15/19 PageID.123269 Page 4 of 11




   1   gone to significant lengths to keep this document confidential, including designating
   2   it “HIGHLY CONFIDENTIAL” under the protective order in this case to assure that
   3   it cannot be used for any purpose outside of this litigation. If this document were
   4   made public, it would provide other competitors and suppliers information regarding
   5   Apple’s internal analyses, and thus place Apple at a competitive disadvantage in
   6   future negotiations against third parties. DTX02334 and DTX09313 fall into this
   7   same category of documents.
   8         Apple and the CMs move to seal some additional portions of DTX01350,2
   9   and portions of DTX02588. Specifically, the parties seek to seal personal contact
 10    information contained in the exhibits in order to protect their privacy. This private,
 11    personal information has no relevance to the issues in the case and is routinely
 12    sealed, even under the “compelling reasons” standard. See Foltz v. State Farm Mut.
 13    Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003) (acknowledging the privacy
 14    interests implicated by sensitive, personal identifying information); Fed. Trade
 15    Comm'n v. AAFE Prod. Corp., No. 17-CV-00575-AJB-JMA, 2017 WL 3721695, at
 16    *1 (S.D. Cal. Aug. 29, 2017); see also Opperman v. Path, Inc., Case No. 13-cv-
 17    00453-JST, 2017 WL 1036652, at *4 (N.D. Cal. Mar. 17, 2017) (finding a motion to
 18    seal an exhibit that contained the names, email addresses, and phone numbers of
 19    non-party users warranted under the compelling reasons standard).
 20
             B.     Compelling Reasons Support Sealing Certain Exhibits Identified
 21                 for Witness Examination
 22
             Apple and the CMs also move to seal certain exhibits identified for
 23
       examination with Apple’s Tony Blevins. Again, Apple and the CMs are seeking to
 24
       seal limited portions of documents that contain confidential financial and other
 25
       internal business information. Specifically, Apple and the CMs are seeking to seal
 26
 27    2
        Apple and the CMs previously sought to seal portions of DTX1350 in their April
 28    2, 2019 Motion to Seal. DI 1121-1. In this motion, the parties seek to seal an
       additional portion of the document related to personal information.
                                               3       Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1156 Filed 04/15/19 PageID.123270 Page 5 of 11




   1   portions of PTX002334, PTX002902, DTX02132, DTX02589, DTX03078,
   2   DTX09318, DTX02165 DTX01665, DTX02000, and JTX009. The portions of
   3   these documents that Apple and the CMs seek to seal include internal presentations
   4   of Apple and the CMs; emails; internal analyses; and various other types of
   5   documents that contain licensing terms, payment terms, volume requirements,
   6   commission information, pricing agreements, and a variety of other confidential and
   7   sensitive business information. See e.g., DTX02132 (at 9 of 19) containing
   8   confidential pricing information; DTX02589 (at various places) containing
   9   confidential pricing terms and financial information; DTX03078 (at 1, 4, 5 of 5)
 10    containing confidential financial information; PTX002334 containing financial and
 11    pricing information; etc. Thus, public disclosure of this information would give
 12    Apple and/or the CMs’ competitors insight into confidential aspects of their
 13    respective businesses. In addition, the public disclosure of this information would
 14    put Apple and the CMs at a competitive disadvantage in future negotiations with
 15    third party suppliers, customers, or licensors.
 16          For the reasons referenced in Section A, above, Apple and the CMs seek to
 17    seal DTX02030 in its entirety.
 18           Apple and the CMs have made diligent efforts to maintain the confidentiality
 19    of the information they seek to protect from public disclosure. To Apple and the
 20    CMs’ knowledge, the confidential information, identified for redaction in Table A,
 21    below, has not been publicly disclosed. (See Amon Decl. ¶¶4-30) Apple and the
 22    CMS have designated the exhibits in Table A as Highly Confidential – Attorneys’
 23    Eyes Only under the Protective Order in this action. Apple and the CMs have
 24    narrowly tailored their requests, and seek to seal only narrow portions of the
 25    documents listed on Table A.
 26    IV.    CONCLUSION
 27          For the reasons stated above and in the accompanying declarations in support
 28    of Apple and the CMs’ motion to seal certain Exhibits, Apple and the CMs
                                                4        Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1156 Filed 04/15/19 PageID.123271 Page 6 of 11




   1   respectfully request an order to seal the redacted portions of the exhibits identified
   2   in Table A, below.
   3                                    TABLE A
   4     EXHIBIT NO.             PAGES        TYPE OF                         SUPPORT
                               IDENTIFIED  INFORMATION
   5                          FOR SEALING
   6    DTX01350             pp. 1, 6-8, 10         Personal Information Wistron Decl. ¶ 4
   7    DTX01665             pp. 3-6                Financial             Amon Decl. ¶ 4
   8                                                Information
   9    DTX02000             pp. 4-5                Financial             Amon Decl. ¶ 4
 10                                                 Information
 11     DTX02011             Entirely               Financial             Amon Decl. ¶ 4
 12                                                 Information
 13     DTX02030             Entirely               Financial             Amon Decl. ¶ 4
 14                                                 Information
 15     DTX02031             Entirely               Financial             Amon Decl. ¶ 4
 16                                                 Information
 17     DTX02132             pp. 8, 9,              Financial             Amon Decl. ¶ 4
 18                                                 Information
 19     DTX02165             Entirely               Financial             Amon Decl. ¶ 4
 20                                                 Information
 21     DTX02334             pp. 34, 36, 55,        Financial             Amon Decl. ¶ 4
 22                          83, 87, 89, 91,        Information
 23                          107, 109, 153,
 24                          155, 162, 174,
 25                          196, 202, 206,
 26                          208, 210, 225-
 27                          226, 228
 28
                                                5         Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1156 Filed 04/15/19 PageID.123272 Page 7 of 11




   1   DTX02588            (p. 1                    Personal Information Foxconn Decl. ¶
   2                                                                       10
   3   DTX02589            pp. 4, 7-16, 18-         Confidential Pricing   Amon Decl. ¶ 4;
   4                       19, 22, 25-33,           and Financial          Foxconn Decl. ¶ 4,
   5                       36-37                    Information            5, 6, 7, 8, 9, 10
   6   DTX03078            pp. 1, 4                 Financial              Amon Decl. ¶ 4
   7                                                Information
   8   DTX09313            pp. 6, 9, 10             Financial              Amon Decl. ¶ 4
   9                                                Information
 10    DTX09318            pp. 4, 5, 7, 9-15,       Financial              Amon Decl. ¶ 4
 11                        17-31                    Information
 12    DTX09324            pp. 1-9                  Financial and          Amon Decl. ¶ 4
 13                                                 Strategy Information
 14    JTX0009             pp. 13-15                Financial              Amon Decl. ¶ 4
 15                                                 Information
 16    PTX002334           pp, 1, 3-4               Financial              Amon Decl. ¶ 4
 17                                                 Information
 18    PTX002902           pp. 4-6, 19, 38-         Financial              Amon Decl. ¶ 4
 19                        39                       Information
 20
 21    Dated: April 15, 2019          Respectfully submitted,
 22
                                      By: /s/ Michael A. Amon
 23                                      Juanita R. Brooks, SBN 75934, brooks@fr.com
                                         Seth M. Sproul, SBN 217711, sproul@fr.com
 24                                      Michael A. Amon, SBN 226221, amon@fr.com
                                         Fish & Richardson P.C.
 25                                      12390 El Camino Real
 26                                      San Diego, CA 92130
                                         Phone: 619-678-5070 / Fax: 619-678-5099
 27
                                          Ruffin B. Cordell, DC Bar No. 445801
 28                                       pro hac vice, cordell@fr.com
                                                6         Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1156 Filed 04/15/19 PageID.123273 Page 8 of 11



                                    Lauren A. Degnan, DC Bar No. 452421
   1                                pro hac vice, degnan@fr.com
   2                                Fish & Richardson P.C.
                                    The McPherson Building
   3                                901 15th Street, N.W., 7th Floor
                                    Washington, D.C. 20005
   4                                Phone: 202-783-5070 / Fax: 202-783-2331
   5
                                    William A. Isaacson, DC Bar No. 414788
   6                                pro hac vice, wisaacson@bsfllp.com
                                    Karen L. Dunn, DC Bar No. 1002520
   7                                pro hac vice, kdunn@bsfllp.com
                                    BOIES SCHILLER FLEXNER LLP
   8                                1401 New York Avenue, N.W.
   9                                Washington, DC 20005
                                    Telephone: 202-237-2727
 10                                 Facsimile: 202-237-6131
 11                              Attorneys for Plaintiff and Counterclaim-Defendant
 12                              Apple Inc.

 13                              By: /s/ Jason C. Lo
 14                                 GIBSON DUNN & CRUTCHER, LLP
                                    Theodore J. Boutrous, Jr. (SBN 132099)
 15                                 tboutrous@gibsondunn.com
                                    Daniel G. Swanson (SBN 116556)
 16                                 dswanson@gibsondunn.com
                                    Jason C. Lo (SBN 219030)
 17                                 jlo@gibsondunn.com
                                    Jennifer J. Rho (SBN 254312)
 18                                 jrho@gibsondunn.com
                                    Melissa Phan (SBN 266880)
 19                                 mphan@gibsondunn.com
                                    333 South Grand Avenue
 20                                 Los Angeles, CA 90071
                                    Telephone: (213) 229-7000
 21                                 Facsimile: (213) 229-7520

 22                                  Cynthia E. Richman (Pro Hac Vice)
                                     (DC Bar No. 492089)
 23                                  crichman@gibsondunn.com
                                     1010 Connecticut Avenue, N.W.
 24                                  Washington, DC 20036
                                     Telephone: (202) 955-8500
 25                                  Facsimile: (202) 467-0539

 26                              Attorneys for Defendants, Counterclaimants, and
                                 Third-Party Plaintiffs, COMPAL ELECTRONICS,
 27                              INC., FIH MOBILE LTD., HON HAI PRECISION
                                 INDUSTRY CO., LTD., PEGATRON CORPORATION,
 28                              WISTRON CORPORATION

                                         7       Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1156 Filed 04/15/19 PageID.123274 Page 9 of 11



                                     HUGH F. BANGASSER (Pro Hac Vice)
   1                                 hugh.bangasser@klgates.com
                                     CHRISTOPHER M. WYANT (Pro Hac Vice)
   2                                 chris.wyant@klgates.com
                                     J. TIMOTHY HOBBS (Pro Hac Vice)
   3                                 tim.hobbs@klgates.com
                                     K&L GATES LLP
   4                                 925 Fourth Avenue, Suite 2900
                                     Seattle, Washington 98104
   5                                 Telephone: +1 206 623 7580
                                     Facsimile: +1 206 370 6371
   6
                                 Attorneys for Defendant, Counterclaimant, and Third-
   7                             Party Plaintiff Wistron Corporation
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                         8       Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1156 Filed 04/15/19 PageID.123275 Page 10 of
                                      11


                                   FILER’S ATTESTATION
  1
            Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
  2
      Policies and Procedures of the United States District Court of the Southern District
  3
      of California, I certify that authorization for the filing of this document has been
  4
      obtained from each of the other signatories shown above and that all signatories
  5
      have authorized placement of their electronic signature on this document.
  6
  7
      Dated: April 15, 2019                   /s/Michael A. Amon
  8                                           Michael A. Amon
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               9        Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1156 Filed 04/15/19 PageID.123276 Page 11 of
                                      11



  1                             CERTIFICATE OF SERVICE
  2         The undersigned hereby certifies that a true and correct copy of the above and
  3   foregoing document has been served on April 15, 2019 to all counsel of record who
  4   are deemed to have consented to electronic service via the Court’s CM/ECF system
  5   per Civil Local Rule 5.4. Any other counsel of record will be served by electronic
  6   mail, facsimile and/or overnight delivery.
  7         Executed on April 15, 2019, at San Diego, California.
  8
  9                                          /s/ Michael A. Amon
                                             Michael A. Amon
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                              1      Case No. 3:17-CV-00108-GPC-MDD
